Response to Sec Letter 10-19-2010 EXHIBIT B Question 3 a, b, and c Field Name Present Date of Worth First 10% Booking Production Resources Inc. Medina County, Texas Proved Producing Taylor-Ina Gray Clara Unit -1- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Neuman, V. H. -A- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Neuman, V. H. -B- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Schmidt, Lenora -A- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Schmidt, Lenora -B- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Schmidt, O. K. Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Schmidt, Oscar Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Wilson, J. N. -B- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Herring - Holloway Tarlor-Ina (Olmos) 1/1/2008 Total Proved Behind Pipe Taylor-Ina Gray Clara Unit -1- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Neuman, V. H. -A- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Neuman, V. H. -B- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Schmidt, Lenora -A- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Schmidt, Lenora -B- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Schmidt, O. K. Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Schmidt, Oscar Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Wilson, J. N. -B- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Herring - Holloway Tarlor-Ina (Escondito) 1/1/2008 Total Proved Undeveloped Infield Drilling - Behind Pipe - Olmos Formation Taylor-Ina Gray Clara Unit -1- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Neuman, V. H. -A- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Neuman, V. H. -B- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Schmidt, Lenora -A- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Schmidt, Lenora -B- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Schmidt, O. K. Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Schmidt, Oscar Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Wilson, J. N. -B- Tarlor-Ina (Olmos) 1/1/2008 Taylor-Ina Herring - Holloway Tarlor-Ina (Olmos) 1/1/2008 Total Infield Drilling - Behind Pipe - Escondito Formation Taylor-Ina Gray Clara Unit -1- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Neuman, V. H. -A- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Neuman, V. H. -B- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Schmidt, Lenora -A- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Schmidt, Lenora -B- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Schmidt, O. K. Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Schmidt, Oscar Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Wilson, J. N. -B- Tarlor-Ina (Escondito) 1/1/2008 Taylor-Ina Herring - Holloway Tarlor-Ina (Escondito) 1/1/2008 Total Bend Arch Production Comanche County, Texas Proved Producing Dominey Well #2 Comanche Co. Regular 1/1/2008 Hicks-Santa Fe Well 1 Dominey (Caddo) 1/1/2008 Santa Fe - Atchison Well 5A Dominey (Caddo) 1/1/2008 Total Proved Behind Pipe There are no Proved Behind Pipe at this time Proved Undeveloped Development Drilling Well #000 Dominey (Caddo) 1/1/2008 Development Drilling Well #001 Dominey (Caddo) 1/1/2008 Development Drilling Well #002 Dominey (Caddo) 1/1/2008 Development Drilling Well #003 Dominey (Caddo) 1/1/2008 Development Drilling Well #004 Dominey (Caddo) 1/1/2008 Development Drilling Well #005 Dominey (Caddo) 1/1/2008 Development Drilling Well #006 Dominey (Caddo) 1/1/2008 Development Drilling Well #007 Dominey (Caddo) 1/1/2008 Development Drilling Well #008 Dominey (Caddo) 1/1/2008 Development Drilling Well #009 Dominey (Caddo) 1/1/2008 Development Drilling Well #010 Dominey (Caddo) 1/1/2008 Development Drilling Well #011 Dominey (Caddo) 1/1/2008 Development Drilling Well #012 Dominey (Caddo) 1/1/2008 Development Drilling Well #013 Dominey (Caddo) 1/1/2008 Development Drilling Well #014 Dominey (Caddo) 1/1/2008 Development Drilling Well #015 Dominey (Caddo) 1/1/2008 Development Drilling Well #016 Dominey (Caddo) 1/1/2008 Development Drilling Well #017 Dominey (Caddo) 1/1/2008 Development Drilling Well #018 Dominey (Caddo) 1/1/2008 Development Drilling Well #019 Dominey (Caddo) 1/1/2008 Development Drilling Well #020 Dominey (Caddo) 1/1/2008 Development Drilling Well #021 Dominey (Caddo) 1/1/2008 Development Drilling Well #022 Dominey (Caddo) 1/1/2008 Development Drilling Well #023 Dominey (Caddo) 1/1/2008 Development Drilling Well #024 Dominey (Caddo) 1/1/2008 Development Drilling Well #025 Dominey (Caddo) 1/1/2008 Development Drilling Well #026 Dominey (Caddo) 1/1/2008 Development Drilling Well #027 Dominey (Caddo) 1/1/2008 Development Drilling Well #028 Dominey (Caddo) 1/1/2008 Development Drilling Well #029 Dominey (Caddo) 1/1/2008 Total Eastland County, Texas Proved Producing Marble Falls Well 70 Kirk 1/1/2008 Total Proved Behind Pipe There are no Proved Behind Pipe at this time Proved Undeveloped Development Drilling Well #000 Kirk 1/1/2008 Development Drilling Well #001 Kirk 1/1/2008 Development Drilling Well #002 Kirk 1/1/2008 Development Drilling Well #003 Kirk 1/1/2008 Development Drilling Well #004 Kirk 1/1/2008 Development Drilling Well #005 Kirk 1/1/2008 Development Drilling Well #006 Kirk 1/1/2008 Development Drilling Well #007 Kirk 1/1/2008 Development Drilling Well #008 Kirk 1/1/2008 Development Drilling Well #009 Kirk 1/1/2008 Development Drilling Well #010 Kirk 1/1/2008 Development Drilling Well #011 Kirk 1/1/2008 Development Drilling Well #012 Kirk 1/1/2008 Development Drilling Well #013 Kirk 1/1/2008 Development Drilling Well #014 Kirk 1/1/2008 Total Fisher County, Texas Proved Producing Cook Childrens Hospital Well 1 V. M. (Flippen) 1/1/2008 J. J. Steele Well 3 Royston 1/1/2008 Total Proved Behind Pipe There are no Proved Behind Pipe at this time Proved Undeveloped There are no Proved Undeveloped at this time Guadalupe County, Texas Proved Producing Guadalupe-Turman Well 1 Darst Creek (Buda) 1/1/2008 Well 2 Injection Well $- 1/1/2008 Total Proved Behind Pipe There are no Proved Behind Pipe at this time Proved Undeveloped There are no Proved Undeveloped at this time Palo Pinto County, Texas Proved Producing F. H. Marguess Well 1 Mineral Wells, South (Strawn Lo) 1/1/2008 Hart Ranch Well 1 Mineral Wells, S (Congl. 4270) 1/1/2008 Hart Ranch Well 2 Pickwick (Marble Falls) 1/1/2008 Hart Ranch Well 4 Hart Ranch (Strawn) $- 1/1/2008 Hart Ranch Well 5 Hart Ranch (Strawn) 1/1/2008 Hart Ranch Well 6 Injection Well $- 1/1/2008 Hart Ranch Well 8 Waiting on Frac $- 1/1/2008 J. W. Padgett Well 3A Palo Pinto Co. Reg (Gas) $- 1/1/2008 J. W. Padgett Well 4A Palo Pinto Co. Reg (Gas) $- 1/1/2008 Keechi Creek Well 1 Graford (Bend Conglomerate) 1/1/2008 Nash-Murphy Unit Well 1 Graford, N. (Ellenburger) 1/1/2008 Nash Well 1 Palo Pinto Co. Reg (Gas) 1/1/2008 Nash Well 1C Newark East (Barnett Shale) 1/1/2008 Padgett Ranch Well 1 Lone Camp (Bend Conglomerate) $- 1/1/2008 Padgett Ranch Well 2 J. V. T. (Strawn 2400) $- 1/1/2008 Padgett Ranch Well 3 J. V. T. (Strawn 2400) $- 1/1/2008 Padgett Ranch Well 4 T. J. B. (Strawn 2400) 1/1/2008 Padgett Ranch Well 5 J. V. T. (Strawn 2400) $- 1/1/2008 Padgett Ranch Well 6 Injection Well $- 1/1/2008 Padgett Ranch Well 7 Palo Pinto Co. Reg (Gas) 1/1/2008 Padgett Ranch Well 9 T. J. B. (Strawn 4200) $- 1/1/2008 Padgett Ranch Well 10 T. J. B. (Strawn 4200) $- 1/1/2008 Vivian Sikes Murphy Well 1 Newark East (Barnett Shale) 1/1/2008 Total Proved Behind Pipe Hart Ranch Well 2 @ 2100' Hart Ranch (Strawn) 1/1/2008 Hart Ranch Well 2 @ 3100' Hart Ranch (Strawn) 1/1/2008 J. W. Padgett Well 3 @ 2400' J. V. T. (Strawn 2400) 1/1/2008 Nash Well 1C Strawn @ 1400 Hart Ranch (Strawn) 1/1/2008 Nash Well 1C Strawn @ 3100' Hart Ranch (Strawn) 1/1/2008 Nash-Murphy Well 1 Marble Falls Formation Pickwick (Marble Falls) 1/1/2008 Nash-Murphy Well 1 Strawn @ 1400' Hart Ranch (Strawn) 1/1/2008 Nash-Murphy Well 1 Strawn @ 3100' Hart Ranch (Strawn) 1/1/2008 Padgett Ranch Well 5 Strawn 1350' Palo Pinto Co. Reg (Gas) 1/1/2008 Padgett Ranch Well 5 Strawn @ 1500' Palo Pinto Co. Reg (Gas) 1/1/2008 Padgett Ranch Well 7 Strawn @ 1800' Palo Pinto Co. Reg (Gas) 1/1/2008 Total Proved Undeveloped Hart Well 10 Horizontal Barnett Shale Newark East (Barnett Shale) 1/1/2008 Hart Well 10 Horizontal Marble Falls Pickwick (Marble Falls) 1/1/2008 Hart Well 11 Horizontal Barnett Shale Newark East (Barnett Shale) 1/1/2008 Hart Well 11 Horizontal Marble Falls Pickwick (Marble Falls) 1/1/2008 Hart Well 9 Vertical Barnett Shale Newark East (Barnett Shale) 1/1/2008 Hart Well 9 Vertical Marble Falls Pickwick (Marble Falls) 1/1/2008 Hart Well 2 Vertical Barnett Shale Newark East (Barnett Shale) 1/1/2008 Hart Well 2 Vertical Marble Falls Pickwick (Marble Falls) 1/1/2008 Total Parker County, Texas Proved Producing Ashley Well 95-2 Brazos (Bend Conglomerate) 1/1/2008 Ashley Well 96-1 Brazos (Bend Conglomerate) $- 1/1/2008 Barnes Well 1 Brazos, East Strawn 2275 0 1/1/2008 Barnes Well 96-4B Graystone (Shallow Strawn) 0 1/1/2008 Total Proved Behind Pipe There are no Proved Behind Pipe at this time Proved Undeveloped There are no Proved Undeveloped at this time
